Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,567,802. While the language is not word for word, claim 11 of US Patent No. 9,567,802 discloses the limitations of claims 1 and 2 including : A covering for an architectural opening, comprising: an outer roller (including a first end, a second end, a circumferential outer surface extending between said first and second ends, a rotational axis – these would be inherent to the structure), and an elongated slot formed through said circumferential outer surface, said elongated slot extending from said first end to said second end of said outer roller; an inner roller (having a rotational axis -inherently has an axis) and received within said outer roller; a first shade (adapted to be wrapped around said outer roller- claim 1 states that the first shade is secured to the roller, thus adapted to be wrapped around), said first shade being retractable onto and extendable from said outer roller between a retracted position and an extended position; and a second shade (adapted to be wrapped around said inner roller- claim 1 states that the second shade is secured to the roller, thus adapted to be wrapped around), said second shade extending through said elongated slot and being retractable onto and extendable from said inner roller between a retracted position and an extended position”,  while claims 10-11 disclose wherein said outer roller comprises: a first outer shell; a second outer shell; a first bushing engaged with first ends of said first and second shells; and a second bushing engaged with second ends of said first and second shells; wherein said first and second bushings maintain a spatial relationship between said first and second shells to maintain a width of said elongated slot, said longitudinally-extending terminal edges of said first and second shells are spaced apart from each other to define an elongated slot in said outer roller when said first outer shell is coupled to said second outer shell.
While the language is not word for word, claim 11 of US Patent No. 9,567,802 discloses the limitations of claim 14 including: A covering for an architectural opening, comprising: an outer roller (claim 1) including a first outer shell and a second outer shell (claims 10-11), each of said first and second outer shells including (a first end, a second end, a circumferential outer surface extending between said first and second ends-– these would be inherent to the structure) , and a longitudinally-extending terminal edge (claim 10), said longitudinally-extending terminal edges of said first and second shells are spaced apart from each other to define an elongated slot in said outer roller when said first outer shell is coupled to said second outer shell (claim 10), said elongated slot extending from a first end to a second end of said outer roller; a first bushing engaged with said first ends of said first and second shells; a second bushing engaged with said second ends of said first and second shells, wherein said first and second bushings maintain a spatial relationship between said first and second shells to maintain a width of said elongated slot defined between said longitudinally-extending terminal edges of said first and second shells (claim 11); an inner roller having a rotational axis and received within said outer roller (claim 1); a first shade adapted to be wrapped around, said outer roller, said first shade being retractable onto and extendable from said outer roller between a retracted position and an extended position; and a second shade adapted to be wrapped around, said inner roller, said second shade extending through said elongated slot and being retractable onto and extendable from said inner roller between a retracted position and an extended position (claim 1).
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 7 recites “adapted to be wrapped around, said outer roller”. Examiner presumes this should read – adapted to be wrapped around said outer roller --. 
Claim 1 is objected to because of the following informalities:  claim 1, line 10 recites “adapted to be wrapped around, said inner roller”. Examiner presumes this should read – adapted to be wrapped around said inner roller --.   
Claim 1, lines 18-19 recite “said first and second shells. For consistency, examiner presumes this should read – said first and second outer shells --. This issue is also in claims 2, 3, 4, 5, 9, 14, 15 and 16.
Claim 14 is objected to because of the following informalities:  claim 1, line 15 recites “adapted to be wrapped around, said outer roller”. Examiner presumes this should read – adapted to be wrapped around said outer roller --. 
Claim 14 is objected to because of the following informalities:  claim 1, line 18 recites “adapted to be wrapped around, said inner roller”. Examiner presumes this should read – adapted to be wrapped around said inner roller --.   
   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-17 recite “wherein said outer roller comprises: a first outer shell; a second outer shell; a first bushing engaged with first ends of said first and second shells; and a second bushing engaged with second ends of said first and second shells”. There is insufficient antecedent basis for “first ends of said first and second shells” and “second ends of said first and second shells”. Examiner presumes this should be changed to  –-wherein said outer roller comprises: a first outer shell;  a second outer shell; the first end includes a first end of said first outer shell and a first end of said second outer shell; the second end includes a second end of said first outer shell and a second end of said second outer shell; a first bushing engaged with said first ends of said first and second outer shells; and a second bushing engaged with said second of said first and second outer shells; --.
Claims 7 and 18 recite “a longitudinal axis of said inner roller”. It is unclear if this is different or the same as the rotational axis of the inner roller that is recited in claim 1. Examiner presumes they are the same. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action and upon filing of a Terminal Disclaimer or further amendments to overcome the Double Patenting rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634